             IN THE XJNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


CYNTHIA PARHAM,                       *
                                      ★


        Plaintiff,                    *
                                      *


             V.                       *             CV 118-153
                                      *


UNIVERSITY HEALTH SERVICES,           *
INC. and UNIVERSITY HEALTH,           *
INC.,                                 *
                                      ★


        Defendants.                   *




                                   ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.       (Doc. 24.)   All Parties signed the stipulation;

thus, the Court finds dismissal proper under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.    The     Clerk is directed to     TERMINATE all motions   and

deadlines, if any, and CLOSE this case.         Each party shall bear its

own costs and fees.


     ORDER ENTERED at Augusta, Georgia, this             day of December,

2019.




                                    J. RANmir^HALL, CHIEF JUDGE
                                    UNITED/ STATES DISTRICT COURT
                                          RN   DISTRICT OF GEORGIA
